Citation Nr: 0718665	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-41 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In connection with this appeal, the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in April 2007; a transcript of that hearing is 
associated with the claims file.  

The merits of the veteran's claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision issued in August 2002, the RO 
denied entitlement to service connection for PTSD.

2.  Evidence added to the record since the final August 2002 
RO denial is neither cumulative nor redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable and, in that regard, no further action is required 
to comply with the VCAA and implementing regulations.  
Consideration of the merits of the veteran's claim is 
deferred, however, pending additional development consistent 
with the VCAA.

At his April 2007 Board hearing and in documents of record, 
the veteran contends that, shortly after arriving in Germany 
in 1968, he was raped by this superior officer, Sergeant 
Pickens or Dickens, and two German men.  He claims that he 
currently has PTSD as a result of such in-service personal 
assault and, therefore, service connection is warranted. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  38 C.F.R. § 3.304(f).  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a rating decision issued in August 2002, the RO denied 
service connection for PTSD.  In reaching such decision, the 
RO considered the veteran's service medical and personnel 
records, VA treatment records, private medical records, and 
the veteran's statements.  The RO determined that, while 
post-service medical records showed a diagnosis of PTSD, 
there was no evidence that his claimed in-service stressor, 
namely sexual assault by his sergeant and two German men in 
Germany in 1968, had been verified.  The RO also noted that 
treatment records from the Cleveland VA Medical Center showed 
that the veteran did not recall the actual sexual acts that 
occurred at the time of the alleged assault, but remembered 
only waking to find a man kissing him.  As there was no 
evidence to confirm a diagnosis of PTSD directly related to a 
verified in-service stressor, the RO denied service 
connection for PTSD.

In August 2002, the veteran was advised of the decision and 
his appellate rights.  No timely notice of disagreement was 
received by VA.  Thereafter, the veteran's application to 
reopen his claim of entitlement to service connection for 
PTSD was first received in January 2005.  Thus, the August 
2002 decision is final.  38 U.S.C.A § 7105 (West 2002); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [2006].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for PTSD in January 2005, 
the definition of new and material evidence effective August 
29, 2001, found at 38 C.F.R. § 3.156(a)(2006), applies in 
this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of the August 2002 decision was that there was no 
evidence verifying the veteran's claimed in-service stressor 
of sexual assault.  Since that decision, additional VA 
treatment records and a January 2006 statement from the 
veteran's ex-wife have been received.  Such treatment records 
continue to show a diagnosis of PTSD as a result of claimed 
in-service sexual assault.  The veteran's ex-wife's January 
2006 statement reflects that she and the veteran were married 
in June 1969 and lived in Germany.  She further stated that 
the veteran was a chow-truck driver for a missile site and, 
after they were married, he informed her that he had been 
sexual assaulted a few months before she arrived in Germany.  
Specifically, the veteran's ex-wife indicated that he told 
her that his supervisor and two German civilians were 
involved.  She also reported that he hated blacks and 
homosexuals after the incident.  This evidence is new and 
material in that it is neither cumulative nor redundant of 
the evidence of record as of August 2002 and it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, verification of the veteran's claimed in-
service stressor.  Accordingly, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for PTSD 
is granted.


REMAND

The Board finds that the merits of the veteran's claim of 
entitlement to service connection for PTSD must be remanded 
in order to provide proper notification and development in 
accordance with the VCAA.  

As the veteran has claimed entitlement to service connection 
for PTSD based on personal assault, the Board notes that 
certain notification procedures must be followed.  
Specifically, VA regulations provide that VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).

In this regard, the Board notes that the veteran has stated 
that he reported that his sergeant had come on to him to his 
supervisor, Sergeant J.D. (full name on the reverse side of 
page 5 of the veteran's September 2001 Application for 
Compensation and/ or Pension, VA Form 21-526).  Additionally, 
he indicated that Sergeant Pickens or Dickens went on leave 
as a result of his wife's medical emergency.  While on 
remand, the veteran should be advised that he may submit 
additional lay statements, to include from J.D., which would 
assist in verification of his claimed in-service stressor.  
Additionally, the veteran should be requested to provide 
additional sources that may help substantiate his claim, to 
include copies of personal diaries or journals kept around 
the time of the assault, statements from anyone who witnessed 
or knew about the assault, and statements from anyone who 
noticed changes in his mood or behavior after the assault.  
He should be advised that he may also submit any evidence 
showing a change in behavior, to include anxiety or panic 
attacks or periods of depression, change in job performance 
and/or lower performance ratings, request for change in duty 
or unit assignment, increased use of leave without immediate 
reason, changes in use of prescription medicines, greater use 
of over-the-counter medicines, obsessive behavior such as 
overeating or undereating, disregard for military or civilian 
authority, unexplained economic or social behavior changes, 
and alcohol or substance abuse.  See 38 C.F.R. § 3.304(f)(3); 
Patton, supra.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a letter 
that informs him of additional sources 
that may help substantiate his claim, to 
include copies of personal diaries or 
journals kept around the time of the 
assault, statements from anyone who 
witnessed or knew about the assault, and 
statements from anyone who noticed changes 
in his mood or behavior after the assault.  
He should be advised that he may also 
submit any evidence showing a change in 
behavior, to include anxiety or panic 
attacks or periods of depression, change 
in job performance and/or lower 
performance ratings, request for change in 
duty or unit assignment, increased use of 
leave without immediate reason, changes in 
use of prescription medicines, greater use 
of over-the-counter medicines, obsessive 
behavior such as overeating or 
undereating, disregard for military or 
civilian authority, unexplained economic 
or social behavior changes, and alcohol or 
substance abuse.  The veteran should 
specifically be informed that he may 
submit additional lay statements, to 
include from J.D., which would assist in 
verification of his claimed in-service 
stressor.  

2.  Any additionally-indicated development, 
to include any follow-up stressor 
development indicated by the record and/or 
affording the veteran any contemporary 
examinations deemed necessary for the 
appropriate adjudication of the claim, 
should be conducted.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


